Title: From George Washington to George Clinton, 7 April 1781
From: Washington, George
To: Clinton, George


                        
                            
                            Dr Sir
                            New Windsor April 7th 1781. 6 Oclock P.M.
                        
                        That which is written below, was this instant sent to me by Genl Heath, what credit is to be given to the
                            whole, or any part of it, your Excellency can judge better of than I can—It is a duty I owe to friendship to transmit the
                            acct as I receive it. With the greatest esteem & respect I am Dr Sir Yr most Obt Servt
                        
                            Go: Washington
                        
                        
                            West point Aprl 7th 1781
                            "Mr Lawrence (judge advocate) was informed by Mr G.G. Beckman of
                                Peekskill, who desired the information might be communicated to Genl Washington, that the Enemy had sent out four
                                Parties of men—one party with a design of taking or assasinating his Excellency the Commander in Chief, the other to
                                take the Govr of New Jersey—the other the Govr of New York—& the design of the other his informant was not
                                able to discover—Mr Beckman concealed the name of the person who gave the information &
                                    requests he may not be called upon for it."
                        

                    